—Appeal by the *733defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered March 4, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied effective assistance of counsel by his trial counsel’s inability to implement a meaningful strategy during both the pretrial hearing and the trial is without merit. The defense counsel in this case demonstrated sufficient competence throughout the proceedings, and meaningful representation was afforded the defendant (see, People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Miller, Ritter and Goldstein, JJ., concur.